Citation Nr: 1634533	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as due to knee disabilities.

3.  Entitlement to service connection for a left ankle disability, to include as due to knee disabilities.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a rating in excess of 20 percent for a right knee instability disability prior to October 1, 2012, and to a rating in excess of 10 percent thereafter, to include whether the reduction was proper.

6.  Entitlement to a rating in excess of 20 percent for a left knee instability disability prior to October 1, 2012, and to a compensable rating thereafter, to include whether the reduction was proper.

7.  Entitlement to a rating in excess of 10 percent for right knee limitation of motion.

8.  Entitlement to a rating in excess of 10 percent for left knee limitation of motion.



REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 (knee instability), July 2010 (knee limitation of motion), July 2011 (spine, left ankle and headaches), and July 2012 (reduction)  rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge (VLJ) in an October 2013 Board hearing.  A transcript of this hearing is contained in the record.  Although several "inaudible" areas are noted, the majority of the hearing recorded without incident, and with context, the Veteran's testimony is understandable. 

In March 2015 the Veteran submitted a substantive appeal and requested a Board hearing.  Notably, the Veteran has already received a Board hearing on the issues on appeal, including those addressed in the February 2015 supplemental statement of the case.  As such, the Veteran was not scheduled for a second Board hearing.

The Veteran has previously been denied entitlement to service connection for back disability in a final RO decision.  When a claim has been previously disallowed, VA lacks jurisdiction to consider the claim again unless new and material evidence has been received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, although the July 2011 rating decision addressed the Veteran's back claim on the merits, the Board must initially address whether new and material evidence was submitted sufficient to reopen the claim.

The Board notes that the Veteran did not file timely notices of disagreement with the rating decisions providing his reduced knee instability ratings and providing his knee limitation of motion ratings.  However, as the knee instability increased ratings have been continuously appealed from prior to the reduction and limitation of motion ratings, these decisions have been encapsuled into the increased instability rating for knees.   The RO has provided statements of the case and supplemental statements of the case addressing these issues and the Veteran's has provided timely substantive appeals.  As such, these issues are also on appeal.

A claim for total disability based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has reported that he has remained employed full time throughout the appeal process, and the Veteran withdrew his claim for TDIU during his October 2013 Board hearing.  This withdrawal resulted in a dismissal from the Board in the July 2014 Board decision and remand.

These issues were previously before the Board in July 2014.  The Board remanded the claims for additional development, including additional VA examinations. 

The issue(s) of entitlement to service connection for headaches and a left ankle disability, as well as increased ratings for bilateral knee limitation of motion, increased staged rating for left knee instability, including the propriety of the October 2012 reduction, and a rating in excess of 20 percent for right knee instability from August 3, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied service connection for a low back disability in a September 2009 rating decision found that the medical evidence did not establish that the Veteran's low back disability was due to his service-connected knee disabilities, and that there was no evidence of a low back disability in service.  The Veteran did not timely appeal this rating decision or submits additional evidence within one year.

2.  New evidence received since the September 2009 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The preponderance of the medical evidence is against finding that the Veteran has a low back disability as a result of his military service, or as a result of his service-connected disabilities.

4.  The Veteran received notice of a proposed reduction of his 20 percent rating for right knee instability via a December 2011 rating decision.

5.  A July 2012 rating decision reduced the rating assigned to the Veteran's right knee instability from 20 percent to 10 percent, effective October 1, 2012.

6.  At the time of the July 2012 rating decision, the 20 percent rating had been effect for longer than five years.  Improvement of the Veteran's service-connected right knee instability had not been demonstrated.

7.  During the period of appeal, prior to August 3, 2015, the Veteran's right knee instability was of a moderate severity.


CONCLUSIONS OF LAW

1.  A September 2009 rating decision by the RO that denied the Veteran's claim for service connection for a low back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  A low back disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.309, 3.310.

4.  The reduction of the Veteran's 20 percent disability rating for service-connected right knee instability was not proper.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257.

5.  Prior to August 3, 2015, the criteria for a rating in excess of 20 percent for right knee instability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  3.303, 4.71a, Diagnostic Code 5257, 5258, 5259.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in October 2008, June 2009, September 2010, and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran did not receive proper notice regarding his new and material evidence claim; however, given the Board's favorable disposition in reopening the claim, the Board finds this error is not prejudicial.

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The appellant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) .

In this case, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction of his lumbar spine evaluation in a December 2011 letter.  Moreover, the Veteran subsequently sent written statements indicating that he did not think that the proposed reduction was warranted and his statements were considered by the RO.  The proposed reduction was effectuated in a July 2012 rating decision, effective October 1, 2012.  Therefore, the Board find that the RO's reduction of the evaluation of the Veteran's knee disabilities was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.  The propriety of the reduction of the right knee is addressed below.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, limited private treatment records, and a copy of the Veteran's Board hearing transcript are contained in the claims file.  

The Veteran has additionally been provided VA examinations in April 2004 (knees), October 2008 (knees), September 2009 (knees and spine), March 2011 (headaches), April 2011 (ankle and spine), December 2011 (knees), October 2014 (headaches), November 2014 (ankle), and January 2015 (knees).  The most recent examinations included interview and examination of the Veteran, stability and range of motion testing where appropriate, and opinions supported by rationales.  

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  

In September 2009, the Veteran's claim for service connection for a low back disability, as secondary to his knee disabilities, was denied.  His claim was denied because there was no diagnosis of a back disability in service, and there was a VA examination with a negative medical nexus between the Veteran's low back and his knee disabilities.  Although the Veteran submitted a notice of disagreement in October 2009, it did not address his claim for service connection for a low back disability.  He did not perfect an appeal to the September 2009 rating decision, or provide additional evidence within one year, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence at the time of the September 2009 rating decision included service treatment records, a July 2009 letter from a private physician, a statement from the Veteran's wife, and a September 2009 VA examination.  The July 2009 private physician's letter indicated that the Veteran's low back pain secondary to his extensive medical history of multiple knee surgeries.  The 2009 VA examination included a negative medical nexus between the Veteran's lumbar disc herniation and his bilateral knee injuries, because an antalgic gait pattern would not result in disc herniation, and there are many factors which can result in back pain.

Evidence that has been added to the claim file since September 2009 includes additional VA examinations, a Board hearing with testimony from the Veteran regarding the onset of his back pain, and treatment records spanning from 2009 to 2015.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the September 2009 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's testimony regarding the onset of his low back pain is "material" evidence of the possible etiology of the Veteran's low back disability.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disability.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for low back disability are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, as the Veteran's claim was filed after October 2006, so the amended regulation applies.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back

During his January 2014 hearing, the Veteran testified that he sought treatment for his lumbar spine in service.  The hearing transcript has multiple "inaudible" sections.  The Veteran reported that he fell through something ("inaudible") and injured his ankle in the process, and before he was given surgery to strengthen his knee he was given an injection in his back.  Based on other records, it appeared the Veteran was stating that he injured his back when he fell on a pallet in service, when he also injured his knees.  He also noted it was possible his knee joint disorders contributed to his back condition.  

As such, the Veteran presents two theories of entitlement to service connection for a low back disability: 1) that he injured his back in service (direct service connection), and 2) that his low back disability is a result of his uneven gait due to his knee disabilities (secondary service connection).  

Service treatment records include a January 1990 entrance examination, where the Veteran denied trouble with his back, and had a normal physical evaluation of the spine.  Treatment records from 1990 to 1996 included many knee injuries, a hand injury, and treatment for illnesses but did not include any complaints of back pain or injury.  The August 1996 medical board separation medical history provided by the Veteran included his selection that he had recurrent back pain, which he described as it "comes and goes."  The accompanying physical evaluation included a normal examination of the spine.  The medical board report, itself, did not include any findings or complaints related to the low back.

The earliest post-service treatment record from March 2000 from Baptist Hospital.  The Veteran complained of low back pain for the past two weeks, and he was "unsure of trauma."  He was assessed with low back pain/lumbago.  An x-ray showed "lumbosacral spine within normal limits."  An MRI showed left paracentral disc herniation at L5-S1.  Another record noted "unspecified environmental and accidental causes" of backache.

In March 2007, the Veteran sought treatment for back pain from "Physicians/Mid-Levels."  He reported his back pain started today and was "aching."  It was moderate in degree and in the area of the left lower lumbar spine and right lower lumbar spine without radiation.  He denied an injury to the back or neck.  He reported similar symptoms once previously.  He had muscle spasm, limited range of motion and moderate soft tissue tenderness.  He was assessed with acute lumbar strain.  He was put on bedrest for two days.  

In July 2008, the Veteran's wife stated that the Veteran' could no longer sit or stand for long periods of time due to the pain in his back and legs.  He had to change jobs twice in the last year due to the inability to stand and be on his feet for long periods of time.  

In September 2008, the Veteran noted that his knee discomfort was associated with low back pain as well.  

In July 2009, private physician L.N. provided a written statement in support of the Veteran's claims.  The Veteran had been a patient of Dr. L.N. since October 2008, "suffering from chondric bilateral knee pain as well as lower back pain secondary to his extensive medical history of multiple bilateral knee arthroscopies dating as far back as April 1991."  Along with knee pain, the Veteran complained of low back pain dating as far back as February 2000.  He had an MRI which shoed left paracentral disc herniation L5-S1.  It was noted his condition was chronic and would continue to deteriorate.  

In September 2009, the Veteran was afforded a VA spine examination.  The Veteran stated his low back pain started in the early 1990s.  He stated he fell through a tent onto a pallet, inuring both knees and his back.  He noted that his service treatment records did not show any injury to the back, and the Veteran felt his back injury was minor, and the major focus was on his knees.  He reported recurrent back pain during service, which progressively worsened.  He stated that his pain is constant and aggravated by prolonged sitting, lying on his side, lifting or bending.  The examiner noted that it was less likely as not that the Veteran's lumbar disc herniation was caused by his knee disabilities.  "It is possible for an antalgic gait pattern to result in strain on the lumbar spine.  However, it is unlikely that this is significant enough to cause disk herniation.  Furthermore, low back pain can be caused by many other factors including posture, genetics, injury, poor body mechanics and the aging process."

As relevant to the Veteran's secondary service connection claim, during his October 2008 VA examination, the examiner noted that the Veteran walked without a limp.  During his September 2009 knee examination he was noted to have an antalgic gait, with increased wear on the outside edge of the heel of his left shoe.  A May 2010 treatment record, after surgical repair of his left peroneus brevis, the Veteran was noted to have a normal, non-antalgic gait.  In September 2010, seven months after his left ankle surgery, the Veteran had a non-antalgic gait.  During his April 2011 VA examination, he was again noted to have an antalgic gait.  However, in June 2011, during VA treatment for his ankle, the Veteran walked into the clinic with a non-antalgic gait, and without wearing his ankle brace.  

In a March 2011 statement, the Veteran noted that "due to the uneven walking because of his condition with [his] knees has caused periodic discomfort in [his] back."

In April 2011, the Veteran was afforded another VA spine examination.  The examiner cited the Veteran's notation of recurrent back pain on his separation medical history.  He reported to the examiner that he was involved in a motor vehicle accident in July 2009 where he injured his back.  Since then the condition had worsened, where before it was only "soreness."  He stated he could not sit or lay down for prolonged periods.  An April 2011 x-ray showed a stable unremarkable lumbar spine.  He was diagnosed with left sacroiliitis and lumbar spine strain.  The examiner opined that the Veteran's back disability was less likely than not caused by or a result of his knee disabilities.  The rationale was that the Veteran reported a history of a motor vehicle accident occurring in 2009 for which he actively received treatment, and that there was no mention of a low back condition in the recent VA progress notes.  

Following a Board remand for an addendum opinion on the Veteran's claim for service connection for a low back injury, a November 2011 VA evaluator provided an opinion.  The evaluator opined that the Veteran's lumbar spine disability was less likely than not due to his military service because he was not diagnosed with a lumbar spine condition during service, and he was not provided any medical care for his lumbar spine during service.  His August 1996 separation physical evaluation included a normal evaluation of the lumbar spine.  The spine evaluation included the indication that the Veteran was in a motor vehicle accident in July 2009 and suffered a low back injury at that time.

The Board notes that the record currently contains conflicting medical opinions.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.

Here, Dr. L.N. provided a positive nexus opinion in that he stated that the Veteran's low back pain was secondary to his extensive medical history involving his knees.  Dr. L.N. indicated that he had been treating the Veteran since October 2008, and he provided his statement in July 2009.  Dr. L.N. also noted that the Veteran had been complaining of low back pain since as early as February 2000, when he was noted to have a disc herniation at L5-S1.  Dr. L. N. did not provide a rationale for his opinion that the Veteran's low back pain was due to his knee disabilities, nor did he address whether he believed the Veteran's L5-S1 disc herniation was due to his knees.  The September 2009 VA examiner opined that it was less likely than not that the Veteran's lumbar disc herniation was a result of his knee disabilities.  The examiner's rationale, was that although an antalgic gait pattern could result in strain to the lumbar spine, it was unlikely that an antalgic gait would be significant enough to cause disc herniation.  Additionally, the examiner noted that low back pain could be caused by many factors, including posture, genetics, injury, poor body mechanics and the aging process.  The April 2011 VA examiner opined that the Veteran's low back disability was less likely than not caused by his knee disabilities because the Veteran had reported he injured his spine in a 2009 car accident, and that prior to the accident he had only had "soreness" in his spine, and afterwards his condition worsened.  The November 2014 VA examiner opined that the Veteran's lumbar spine was less likely than not due to his military service because he was not diagnosed with a lumbar spine disability in service, and he was not treated for low back pain in service.  Additionally his August 1996 medical evaluation included a normal spine evaluation.

The Board notes that the Veteran is competent to report on symptoms he experienced, such as, in this case, that he experienced low back pain in service.  The Veteran is not competent to attribute a current low back disability with a symptom in service, as this requires medical knowledge.

Here, the Board finds that the preponderance of the evidence, including the most competent medical evidence, is against finding service connection for a low back disability.  The Board finds the Veteran's statement that he had on and off back pain in service to be credible, and this is supported by his 1996 notation that his back pain "comes and goes."  The Veteran did not seek treatment for his back condition throughout his service, despite seeking treatment for several other ailments, and frequently being treated by orthopedists in service.  Additionally, the earliest post-service treatment record from March 2000 noted that the Veteran's back pain began two weeks prior, and that he was "unsure" if he had suffered any trauma to his back.  When he was treated in March 2007 for back pain, he stated he had had similar symptoms once before.  This does not indicate that the Veteran had continued back pain from service, even "on and off", as it would indicate two instances of back pain ever, and the 2000 treatment for back pain required a trip to the hospital.  Additionally, the Veteran was noted to frequently not have an antalgic gait by VA examiners and VA treatment providers, so it appears that his gait was not consistently altered, but perhaps altered only during flare-ups.

As there is no indication of a diagnosis of compensable arthritis in the spine within a year of discharge from service, presumptive service connection is not warranted.  As there was no diagnosis of a back condition in service, no complaint of back pain after service until 2000, and the 2014 examiner provided the more probative opinion that the Veteran's current spine disorder is not due to his service, by providing a rationale for that opinion, the Board finds that direct service connection is not warranted.  The Board finds that secondary service connection is not warranted as the Veteran's records show many periods of time when he was not noted to have an antalgic gait, and the 2009 and 2011 VA examiners provided the more probative opinion that his knees did not result in his low back disability, with the rationale that an altered gait would not be significant enough to result in disc herniation.  Given all of the above, the Board finds that entitlement to service connection for a low back disability is not warranted.

Right Knee Instability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

History

A January 2004 right knee x-ray showed previous ligamentous fixation surgery, otherwise negative examination of the right knee.  

In April 2004, the Veteran was afforded a VA knee examination.  He reported that approximately 14 years prior he injured both knees.  On the right side he sustained an anterior cruciate ligament (ACL) tear for which he underwent an arthroscopic reconstruction with a patellar tendon being used for the reconstruction.  He reported that his right knee was more painful than his left, and that the pain was intermittent.  He had occasional giving way of the knees.  He stated he has been able to catch himself before they collapse.  He had no history of locking but his right knee would swell every couple of months.  He felt that both knees were weak and unstable.  He had flare ups of pain to 8 or 9 out of 10, that happen every couple of months and usually last for five to ten days.  He had a brace that he used at home during flare ups.  The Veteran worked as a restaurant manager and was on his feet for six hours a day.  On physical examination he had well-healed scars on both knees.  He had no swelling or "fluctuation" of either knee.  He had negative patellar ballottement.  He had slight crepitus over the patellofemoral joints bilaterally.  He had laxity of all of the ligaments of both knees.  The medial collateral ligament, lateral collateral ligament and anterior cruciates were lax.  He had positive Lachman test at 1+ with an endpoint bilaterally.  His range of motion was bilaterally "from 0-130/140."  

In July 2008, the Veteran's wife provided a statement to VA that since his release from service and over the last 13 years, the Veteran's condition has deteriorated.  He could no longer sit or stand for long periods of time and at times had to lie down for long periods of time in order to have the pain in his back and legs "ease up."  He also tried to seek medical care, but the private costs were too high and he did not like that he would have to wait a minimum of three weeks for an appointment with VA.  She felt that this impacted his ability to interact with his two young children.

In September 2008, the Veteran reported bilateral knee and ankle pain.  He was last seen for knee treatment in 2006.  His pain was in the lower aspect of his patella and lateral left ACL that begins at any time, including at rest.  He stated that his knee discomfort is associated with a low back pain as well.  He had no erythema, edema or tenderness of the knees or ankles on physical examination.  He had a full range of motion of the knees and ankles.  

In October 2008, the Veteran was afforded another VA knee examination.  The Veteran reported increased disability regarding his right knee post ACL reconstruction and increased disability for his residual injury of the left knee with elongation of the ACL.  He complained of intermittent bilateral anterior knee pain, which was precipitated by prolonged standing and walking more than one mile.  His worst pain was estimated at 7 out of 10 in intensity.  He could not run due to his knees, and they would swell with that amount of activity.  He denied a history of locking, but reported frequent bouts of giving out.  He used elastic knee supports and had occasional flare-ups which resulted in limitation of motion.  The examiner was unable to report the exact degrees of loss during one of those flare up without resorting to speculation.  The Veteran's pain did not interfere with his activities of daily living or his work as a manager of a restaurant.  He had no incapacitating episodes in the prior year.  On physical examination the Veteran walked without a limp and he had well-healed post-operative scars on both knees.  He had no deformity, swelling, muscle atrophy or tenderness of either knee.  His right knee had a 1+ Lachman test and a negative drawer and McMurray signs.  He had a negative patellar compression test.  Squatting produced pain in both knees at 90 degrees of flexion.  X-rays revealed a normal left knee and mild degenerative changes and status post ACL reconstruction of the right knee.  

In September 2009, the Veteran stated that he wanted more than 20 percent for each knee due to partial tear of the median meniscus in his right knee and constant pain.  He stated he could not stand or walk for long periods of time.  He used to be able to life and run with his two boys and now he could no longer do this because of his knees.  He wanted an increased rating due to the results of his MRI.  

In September 2009, the Veteran was afforded another VA knees examination.  The Veteran complained of continued instability  and severe right knee pain with ambulation.  He had repeated effusions and subpatellar tenderness.  He reported being able to stand for up to 30 minutes and walk more than a quarter mile but less than a mile.  He had an antalgic gait.  He had increased wear on the outside edge of the heel of his left shoe.  His right knee had crepitus and tenderness, without grinding, instability, or patellar abnormality.  However, his right knee had a meniscus abnormality as shown through a positive McMurray's test.  Right knee MRI from September 2009 showed intact ACL repair graft, vertical and free edge tear of the medial meniscus and patellar tendinopathy without tear.  The Veteran was working full time as a restaurant manager.  

A May 2010 VA treatment record noted the Veteran had "long standing right knee problems" and a history of an ACL repair approximately 10 years prior.  He reported that since that surgery he has had progressive instability with central pain to the right knee.  He stated his knee felt as though it would give out from time to time, and that any significant activity would cause significant swelling.  On physical examination he had a normal non-antalgic gait.  His right knee had a 2+ Lachman, positive anterior drawer, and he guarded to pivot shifts.  His range of motion was from 5 to 130 bilaterally.  He had negative McMurray and negative Steinman tests.  He did not have joint line pain.  He was noted to have residual instability with pain following ACL reconstruction and the orthopedist noted that it was unclear if another ACL redo would improve his symptoms.

In December 2011, the Veteran was again afforded a VA knee examination.  He stated that his right knee buckles inwards, and he has "near falls."  His right knee also becomes painful and swollen.  He reported his knees have worsened and now both of his ankles are starting to ache as well.  He reported that during flare-ups he could hardly walk or stand on his feet when the pain is bad, and that his right leg is even painful at rest.  He had pain to palpation of the joint like of the right knee.  His muscle strength was 4/5 (active movement against some resistance) in the right knee.  Anterior and posterior instability was 1+ on the right.  His medial-lateral instability was normal in both knees.  The examiner marked that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition, but that he had had a meniscus (semilunar cartilage) condition-a meniscal tear in the right knee.  He had not undergone a meniscectomy.  He was noted to have pain, swelling, buckling and a feeling of instability in his right knee despite prior surgery (1995 in Germany).  A September 2009 MRI of the right knee showed intact ACL repair graft, vertical and free edge tear of the medial meniscus and patellar tendinopathy without tear.  The Veteran reported that his knee conditions interfered with many of his activities of daily living, such as household chores.  He avoided social, recreational and physical activities due to the pain in his knees.  He used chronic prescription and over the counter pain medications.

A December 2011 VA treatment record noted the Veteran's report of continued right knee pain, but denied catching or locking.  He also reported a history significant for ankle instability.  On physical evaluation, his right knee had full active range of motion.  His Lachman was stable to endpoint, he had a negative McMurray and a negative grind test.  His surgical incisions were well-healed.  He was assessed with continued right knee pain with instability following ACL reconstruction.  

A December 2011 rating decision proposed a reduction in rating from 20 percent to 10 percent rating for the Veteran's right knee instability and from 20 percent to noncompensable for the Veteran's left knee instability.  The proposed rating reduction noted that the October 2008 VA examination showed negative Lachman, drawer and McMurray signs and no instability was noted.  Additionally, the proposed reduction noted that treatment records from March 2004 to December 2005 included subjective reports of the Veteran's knees giving way, but no objective findings of subluxation or instability.  The December 2011 VA examination revealed 0 to 5 millimeters anterior and posterior instability of the right knee.  As such, the Veteran's right knee disability was proposed to be reduced to 10 percent for slight instability.  Additionally, the December 2011 VA examination showed no instability or subluxation of the left knee, and so the reduction was proposed as noncompensable for no subluxation or instability.  

A July 2012 rating decision reduced the Veteran's right knee instability rating from 20 percent to 10 percent and reduced his left knee instability from 20 percent to noncompensable, effective October 1, 2012.  The reasoning remained the same as that presented in the proposed reduction rating decision. 

In September 2012, the Veteran reported increased right medial knee pain.  He was given an off-loading brace in April 2012.  He reported that although he had persistent knee pain it had progressively worsened over the past several years.  An MRI of the right knee showed that the ACL, PCL and lateral meniscus were intact, but there was a small posterior horn of medial meniscus tear.  It is unclear of the date of the MRI listed in the September 2012 treatment note; however, it seems likely they are again referring to the September 2009 MRI.

In January 2014, the Veteran testified at a Board hearing regarding his claims.  The Veteran was released from service with a grant of "a medical condition for [his] knees."  He stated that his knees have worsened throughout the years.  He has had injections for his knees, and at one time he fell and injured his ankle.  He also has braces for his knees, and an "off-loading brace" which he received two or three years prior.  He stated he had the knee braces due to instability, and the hearing transcript appears to indicate he had instability braces beginning in 1997; however, there were several words that were recorded as "inaudible" throughout the transcript.  The Veteran stated that he would fall due to his knees "giving way."  He stated his knees have continued to do this, without improvement.  He testified that a Dr. M. discovered he had a meniscal tear and gave him the off-loading brace.  He noted that he started to receive injections for his knees after his swelling and limping became pronounced.  If a date was provided for when he started to receive injections, it was "inaudible."  He stated his right knee has had an ACL reconstruction and a meniscus tear.  He stated that in service he slipped on his left knee, and in service they "did a scope on it, and they found an elongated tear," but it was not repaired.  He stated he can still feel the instability in his knees when he works.  He reported swelling of both knees several times a month.  He stated he treated his knees with ice and pain medication.  He stated he fell in late 2009, and that he fell again (no date provided) and he ruptured a tendon in his ankle.  The recording of the hearing missed ("inaudible") many of the Veteran's statements describing his job, but noted that his knees impacted his ability to work due to fatigue, and that he had to rest his knees on occasion.  

A June 2014 VA treatment record noted that the Veteran had bilateral knee pain that was worse on the right, but that his left knee symptoms had recently increased in severity.  On physical examination, the right knee had no effusion, range of motion from zero to 120 degrees, negative instability tests (anterior/posterior drawer and varus/valgus laxity), but had medial joint line tenderness and crepitus.  An August 2014 VA treatment record noted continued bilateral knee pain, but denied instability, locking and catching.  The physical examination was unchanged for both knees from the June 2014 treatment record.  

In January 2015, the Veteran was again afforded a VA knee examination following remand from the Board.  The examination focused on the Veteran's right knee.  He was able to walk a few blocks at a time before needing to rest.  He worked (at the time of the examination) as a manager at a restaurant and was only able to stay on his feet for up to 60 minutes at a time.  He reported flare-ups up to three times per month, with severe pain usually relieved by taking medication and staying off of the knee as much as possible during the day.  He described his functional loss as the inability to jog/run, difficulty with prolonged walking and standing and difficulty climbing stairs.  He also felt less secure on non-level surfaces, such as when he is in the yard.  The examiner noted that he was unable to say without mere speculation whether the pain, weakness, fatigability or incoordination would limit the Veteran's functional ability, as the limitations caused by using a joint repeatedly would require speculation as the situation is hypothetical/not occurring during the examination.  The examination was not provided during a flare up.  His muscle strength was normal on testing.  He had no ankylosis and no history of recurrent subluxation.  The examiner incorrectly noted there was no history of lateral instability.  Joint stability testing included a normal anterior instability, posterior instability, medial instability, and lateral instability test results.  The Veteran had a history of a meniscal tear, as noted on a September 2009 MRI.  The Veteran's surgical scars were stable, well-healed, and measured 6 cm x 0.2 cm.  The Veteran used a right knee brace throughout the day.  A 2014 MRI showed that the medial collateral ligament and lateral collateral ligament complex were normal in appearance.  He was status post ACL repair with graft showing no significant tear.  The posterior cruciate ligament showed no acute tear.  The lateral meniscus showed no significant tear, but there was a "small size of the medial meniscus posterior horn and body which could be postsurgical."  The examiner noted the Veteran had right knee medial meniscus tear and mild degenerative arthritis of the right knee, which were progressions of his service-connected right knee condition.

An August 2015 VA treatment record noted that the Veteran "now had instability, locking, and catching of the right knee."  He was receiving injections and he was concerned he may have "reinjured something."  His right knee had a positive anterior drawer test and negative posterior drawer test.  He had a grade 2 Lachman sign and positive medial joint line tenderness and crepitus.  He had no varus/valgus laxity.  He was diagnosed with degenerative joint disease with his right knee worse than his left, and now with possible meniscus or ACL retear.  

The Veteran initially filed a claim for increased ratings for his bilateral knee instability in September 2008.  A November 2008 rating decision continued the 20 percent ratings he was receiving for his knees, and the Veteran filed a timely September 2009 notice of disagreement with those ratings.  A July 2010 Statement of the Case again found that the 20 percent ratings for his bilateral knee instabilities were appropriate.  The Veteran filed a timely substantive appeal in September 2010.  While his increased rating claims were pending, a December 2011 rating decision proposed to reduce his ratings from 20 percent each to 10 percent for his right knee instability, and noncompensable on the left.  The knee ratings were reduced in a July 2012 rating decision.  Although the Veteran did not provide a timely notice of disagreement with the reduction taken in the July 2012 rating decision, his claims for increased ratings were still pending, and therefore, the propriety of the reduction has been included in this Board decision.

Reduction

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421.  Here, the Veteran's 20 percent ratings for instability of his right and left knees lasted from January 16, 2004 to October 1, 2012, or more than five years.   

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. 3.344(a).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

At the time of the October 1, 2012 rating reduction, the Veteran had been in receipt of a 20 percent rating since January 16, 2004.  As such, the evidence of record at the time of the July 2012 rating decision needed to show that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  The Board finds that the evidence of record at the time of the reduction did not meet this requirement, as pertaining to the right knee.  In April 2004, the Veteran wore a knee brace during flare-ups, had laxity of all ligaments in his right knee, and had a 1+ Lachman test.  In October 2008, the Veteran had a 1+ Lachman test, negative drawer and McMurray tests and used elastic knee supports (presumably regularly).  In September 2009, the Veteran had an antalgic gait, abnormal shoe wear pattern, and a positive McMurray test.  The September 2009 MRI showed a tear in the medial meniscus.  In May 2010, the Veteran had a 2+ Lachman test, positive anterior drawer test and guarded against pivot shifts.  He was noted to have "residual instability."  In December 2011, the Veteran had 1+ anterior and posterior instability of the right knee.  Additionally, the Veteran continued to complain of ongoing right knee pain, swelling and a feeling of giving way.  He described the impact of his instability on his ability to stand and walk for periods of time, and continued to seek VA treatment, consistently after 2006.  He also described increased symptoms with increased use of his knees, and flare-ups multiple times per month.  Given the Veteran's history of ongoing knee symptoms and increased subjective complaints with increased use of his knee, the evidence at the time of the July 2012 rating decision did not suggest that his knees improved in their instability and that it would be maintained under the ordinary conditions of life given the limitations on his walking and standing, and the 2010 VA treatment record of instability, guarding and a 2+ Lachman test.

Additionally, in 2012, he was given an "off-loading" brace for his right knee.  In June 2014, he had negative instability tests.  In January 2015 he had normal instability testing, but used a right knee brace throughout the day.  By August 2015, the Veteran again had a grade 2 Lachman, and positive anterior drawer test and increased pain and instability.  As such, the Board finds that the evidence received after the July 2012 reduction does not show actual improvement of the right knee disability.  He continued to complain of instability, giving way, pain and fatigue of his right knee, and his most recent treatment records showed continued moderate instability with a grade 2 Lachman test and positive anterior drawer test.  In sum, the Board finds that the July 2012 reduction was not proper.  The Veteran's 20 percent rating for his right knee instability will be restored from October 1, 2012.  

Increased rating

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  Impairment resulting from ankle disorders are rated under additional DCs, including DC 5270 (ankylosis); 5271 (limited motion); 5272 (subastragalar or tarsal joint ankylosis); 5273 (os calcis or astragalus malunion); and 5274 (astragalectomy). 

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

The terms "slight, "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Diagnostic Code 5259 provides a 10 percent for symptomatic removal of semilunar cartilage.

After a review of the record, the Board finds that throughout the appeal period, from the claim in 2008 until August 2015, the Veteran's right knee instability has resulted in symptoms ranging from slight to moderate instability.  As the Veteran's symptoms have ranged from slight to moderate, the higher rating will be awarded, and a 20 percent rating is appropriate for this period.

The Board finds that a higher rating of 30 percent for severe recurrent subluxation or lateral instability is not warranted throughout the appeal period.  As demonstrated from the history provided above, the Veteran's right knee symptoms fluctuate.  On occasion he has an antalgic gait, and other times he is able to walk normally.  In 2004, prior to the period on appeal, he had laxity in all of the ligaments of his right knee.  By 2008, the Veteran occasionally had positive McMurray, Lachman and anterior and posterior drawer signs; however, his positive findings varied.  His positive Lachman sign was a grade 1 in 2008 and grade 2 in 2010.  His positive anterior and posterior drawer were noted to be grade 1 in 2011.  Although he was noted to have normal stability testing in June and August 2014 and January 2015, he was found to have a small tear in his medial meniscus in September 2009 and had positive McMurray tests in October 2008 and September 2009.  Regarding the Veteran's symptoms, he has complained of right knee pain, increased pain with use, swelling with use, a feeling of giving way on occasion, and he has reported falling on one occasion (describing a fall that injured his left ankle).  He was given a right knee "off-loading" brace in April 2012.  Given the fluctuating instability testing over the years, the grade 1 and 2 instability test results (when positive), and the Veteran's description of his symptoms associated with right knee instability, the Board finds that a moderate (20 percent) rating is appropriate for the right knee throughout the appeal, until August 3, 2015.  

The Board notes that Diagnostic Codes 5258 and 5259 are potentially applicable, but do not provide a rating in excess of 20 percent.  Diagnostic Codes that provide higher ratings include DC 5260 and 5261 which address limitation of motion.  The Veteran's claims for increased knee ratings based on limitation of motion are being remanded for additional development.  Diagnostic Code 5256 is not applicable as it pertains to ankylosis of the knee joint, which the medical evidence does not show.  Additionally, the medical evidence, including multiple x-rays and MRIs, does not show impairment of the tibia and fibula resulting in malunion or nonunion of a joint.

The Board will remand the claim for an increased right knee instability rating from August 3, 2015 onward.  The August 3, 2015 VA treatment record noted that the Veteran had locking and catching for the first time in reviewed records.  He also had grade 2 Lachman, and a positive anterior drawer test and felt that he may have reinjured his right knee.  As this increase in symptoms occurred after his last VA examination in January 2015, the claim from August 3, 2015 onward should be remanded for additional evaluation. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain and instability, and provide for consideration of greater disability and symptoms than currently shown by the evidence. 

Additionally, the Board has considered multiple DCs in an attempt to provide the Veteran with a higher rating.  And the Veteran is separately rated for limitation of motion of his knees.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is denied.

The reduction of the Veteran's right knee instability evaluation from 20 percent to 10 percent was improper.

Entitlement to a rating in excess of 20 percent for right knee instability, prior to August 3, 2015, is denied.


REMAND

Headaches

The Veteran was granted service connection for PTSD in a May 2015 rating decision.  During his 2014 Board hearing, the Veteran stated that he believed his headaches may be related to his PTSD, or be "stress-related" headaches.  The VLJ asked if the Veteran had ever been diagnosed with tension headaches, but it appeared the Veteran could not recall if he had been.  Additionally, his psychiatric treatment records indicated poor sleep as a symptom of his PTSD, and the 2011 treatment record where he was diagnosed with migraine headaches noted that his sleep hygiene may be impacting his headaches.  On remand, the Veteran should be afforded a VA examination addressing his claim for secondary service connection for headaches as associated with his PTSD, as he has been service-connected for PTSD since the last Board remand.


Left ankle

During his Board hearing, the Veteran indicated that he suffered a ruptured tendon in his left ankle as a result of a fall caused by the instability of his knees.  He stated he was in a boot for 16 weeks and that he was not given physical therapy afterwards, and that a physician hat noted that someone "dropped the ball."  Although the VA treatment records include a January 2010 record of the Veteran requesting "a surgical correction" after a December 2009 MRI showed a chronic tear in the peroneus brevis, the record does not contain the Veteran's surgery record or any treatment records regarding the initial injury to the ankle, described by the Veteran has a "fall."  As the Veteran's secondary claim, in part, argues that this fall caused his left ankle disability, any records from treatment right after the fall are pertinent.  

Additionally, the Veteran's argument that he was not provided with physical therapy after 16 weeks in a boot after a ruptured tendon indicates that he may be making a 38 U.S.C.A. § 1151 claim for service connection for his left ankle.  However, it is not entirely clear from the record if the Veteran's received his February 2010 surgery at the VA, and if this is the surgery after which he was in a boot for 16 weeks or if he had had a prior surgery, given the January 2010 description as a "correction."

On remand, an attempt should be made to obtain any treatment records related to the Veteran's fall which resulted in a "ruptured tendon" in his left ankle, with a request for the Veteran to provide a date range for VA treatment or a release for any private treatment regarding that fall.  Additionally on remand, the Veteran should be asked to provide information on when he was placed in a boot for 16 weeks, and if it was following VA surgery, then those records should be obtained as well.  

Left knee instability (including reduction)

In July 2014, the Board remanded the Veteran's bilateral knee claims for a new examination.  The Board also noted that the results of the examination had the potential to demonstrate a lack of improvement of knee stability under the ordinary conditions of life, and that Board adjudication of whether the October 1, 2012 rating reductions for bilateral knee instability were proper had to be deferred pending final adjudication of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that tow issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

In January 2015, the Veteran was afforded a VA knee examination.  The examination singularly addressed the Veteran's right knee.  As the left knee was not addressed in the VA examination, the Board's remand directives were not completed as regards the left knee.  As such, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  On remand, the Veteran must be afforded a new knew examination, which includes evaluation of the left knee.

Knee loss of motion ratings

Recently, the case of Correia v. McDonald established additional requirements that must be met prior to finding that a VA examination is adequate, specifically the case indicates that 38 C.F.R. § 4.59 requires testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Here, obviously both of the Veteran's knees are "damaged" and therefore testing of an undamaged joint is not possible.  

Following the Board's July 2014 remand, the Veteran was afforded a January 2015 VA examination which singularly addressed the right knee.  Additionally, although many VA examinations after 2013 included a section on pain which would have addressed the active and passive motion of the Veteran's range of motion, the January 2015 examination did not address this regarding the Veteran's right knee.  The January 2015 examination noted that the Veteran had pain with motion of his right knee, but did not record at what degree the objective pain began.

As such, on remand, the Veteran must be afforded a new VA examination of his knees.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask for clarification on where he underwent surgery for his left ankle which required the use of a boot for 16 weeks.  

2.  After a response from the Veteran, obtain treatment records for the surgery and post-surgical follow-up treatment records (either private or VA).

3.  Schedule the Veteran for a VA examination to address his claim for service connection for headaches.  After a review of the record and interview with the Veteran, the examiner must provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current headaches are a result of or began during service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current headaches are a result of or are aggravated by his service-connected PTSD?  If the examiner determines that the Veteran's PTSD aggravates his headaches, the examiner should attempt to point out medical records showing the Veteran's baseline level of headache prior to aggravation.

A complete explanation/rationale should be provided for each opinion expressed.

4.  Schedule the Veteran for a VA knee examination.  Ensure that the VA examination includes testing for instability and range of motion testing.  The range of motion testing must involve testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing positions (Correia v. McDonald).

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


